Jones, J.,
concurring separately. I write separately because I am unwilling to extend the ancient doctrine of res judicata to the decisions of a township board of zoning appeals. The majority has determined that any township zoning board decision is equivalent to the decision of a court of record simply because such township zoning board acts in a quasi-judicial capacity. Such holding ignores the fact that many zoning boards are comprised of individuals untrained in the law who conduct their hearings quite informally, frequently without benefit of counsel and generally without a court reporter or an accurate transcript of testimony. Obviously, a zoning board should not be required to repeatedly determine issues previously decided, but zoning regulations can clearly prohibit such abuses of the system by merely providing that a new application having essentially the same purpose as a prior application cannot be filed until after a specific period of time has elapsed.
It is unnecessary to extend the concept of res judicata to reverse the decision of the court of appeals. Appellant should prevail in this court simply because appellees were collaterally estopped from challenging the 1972 decision rendered by the same court of appeals. In re Appeal of Stoneridge Silica Sand & Gravel Co. et al. (Sept. 30, 1972), Geauga App. No. 526, unreported. Such decision, approving the mining operation, clearly limited the zoning variance to a period of ten years, by the self-imposed limitation of the applicant for the variance. I believe the majority has reached the correct decision, but for the wrong reasons.